DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,953,630) in view of Rebman et al. (US 2014/0144090).
In re. claim 1, Roberts teaches a system for securing glazing (10, 11, 12) to the structure of a vehicle (col. 6, ln. 1-2), comprising a first primary half-frame (17) (fig. 1) for locking the first main face (10) of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 1), and a second primary half-frame (16) for locking the second main face (11) of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 1), the first and second primary half-frames and being fixed together to form an assembly (fig. 10), and said assembly, being secured to the structure (30) of the vehicle (fig. 9), wherein the first primary half-frame (17) is made up of  n parts fixed in consecutive pairs, where n is a whole number greater than or equal to 1 (fig. 10), and 
Roberts fails to disclose more than one part for each frame and projections of junctions between the parts.
Rebman teaches projections (102) of junctions between parts (46, 50, 54, 58, 98) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roberts to include the teachings of Rebman to have projections of junctions between the parts, for the purpose of improving ease of installation.
In re. claim 2, Roberts as modified by Rebman (see Roberts) teach the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the second primary half-frame (16) is directly fixed to the structure (30) of the vehicle (via fastener (29)) (fig. 9).  
In re. claim 5, Roberts as modified by Rebman (see Rebman) teach the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the consecutive parts of the first primary half-frame, or the consecutive parts of the second primary half-frame, or both, are joined in pairs by fitting together complementary shapes (fig. 3).  
In re. claim 6, Roberts as modified by Rebman (see Rebman) teach the system for securing glazing to the structure of a vehicle as claimed in claim 5, wherein the consecutive parts of the first primary half-frame, or the consecutive parts of the second primary half-frame, or both, are fixed in pairs by bonding (adhesive) (para [0030]).  

In re. claim 8, Roberts as modified by Rebman (see Rebman) teach the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 3 (eight total pieces) (para [0031]).  
In re. claim 9, Roberts as modified by Rebman (see Rebman) teach the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 4 (eight total pieces) (para [0031]).
In re. claim 10, Roberts teaches a system for securing a glazing (10, 11, 12)  to a structure of a vehicle (col. 6, ln. 1-2), comprising a first primary half-frame (17) (fig. 1) for locking a first main face (10) of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 1), and a second primary half-frame (16) for locking a second main face (11) of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 1), the first and second primary half-frames being fixed together to form an assembly (fig. 10), and said assembly being secured to the structure (30) of the vehicle (fig. 9), wherein the first primary half-frame (17) is made up of n parts fixed in consecutive pairs, where n is a whole number greater than or equal to 1 (fig. 10), and wherein the second primary half-frame (16) is made up of m parts fixed in consecutive pairs, where m is a whole number greater than or equal to 1 (understood to mirror frame outer retaining ring (17)) (fig. 10), where n and m are identical (1 each), and wherein the first frame is positioned along the periphery of the assembly at a different location than the second frame (upper and lower locations) (fig. 1).
Roberts fails to disclose the first primary half-frame includes a plurality of first junctions positioned along a periphery of the assembly, each first junction of the plurality of first junctions 
Rebman teaches parts (46, 50, 54, 58, 98) (greater than or equal to 2) (fig. 3), a frame (10) including a plurality of junctions (102, 106) (para [0030]) positioned along a periphery of the assembly (fig. 3), each first junction of the plurality of first junctions forming a junction between two consecutive parts (46, 50, 54, 58, 98) of the frame (10) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roberts to include the teachings of Rebman to have projections of junctions between the parts, for the purpose of improving ease of installation.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as modified by Rebman as applied to claim 1 above, and further in view of Krahl (US 2012/0085033).

In re. claims 3-4, Roberts as modified by Rebman fail to disclose the second primary half-frame is fixed to a secondary frame which is fixed to the structure of the vehicle and movable with respect to the structure of the vehicle.  
Krahl teaches a frame part (2a) is fixed to a secondary frame (17) which is fixed to the structure of the vehicle and movable with respect to the structure of the vehicle (para [0057]) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roberts as modified by Rebman to include the teachings of Krahl to have the intermediate structure member as a door of the vehicle, since the . 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues the frame members 46, 50, 54, 58 and corner members 98 of Rebman are not made of half-frames. Instead, each of the frame members 46, 50, 54, 58 and corner members 98 of Rebman is a section of the full frame 10.  Accordingly, any proper combination of Roberts and Rebman cannot result in any way in the invention of claim 1.
The examiner notes that half-frames in the context of the current application are taught by the primary reference to Roberts.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
 Applicant argues The Office Action states that the use of projections would improve ease of installations. See Office Action, page 5. Applicant respectfully submits that this statement appears to be speculative. That is, it is unclear how using half-frames in Roberts with multiple parts that are joined via junctions, as opposed to two full half-frames, would facilitate installation of the structure of Roberts. On the contrary, Applicant respectfully submits that it would be easier to mount a glazing with two full half-frames as opposed to half-frames that are made of multiple parts.

Applicant argues However, the Farrar and Cho references do not appear to have been relied upon by the Office to reject claim 1. And if the Farrar and Cho references are relied upon by the Office to reject claim 1, Applicant is unable to locate these references in the prosecution history of this application. Therefore, it is unclear to Applicant if claim 1 was rejected solely based on the combination of Roberts and Rebman or based upon the combination of Roberts, Rebman, Ferrar and Cho. In either case, Applicant respectfully submits that the rejections of claims 1-9 are deficient at law because no rationale for combining the teachings of Roberts and Rebman was provided in the Office Action and/or no citations to the Ferrar and Cho references were provided in the Office Action. Thus, Applicant is unable to fully respond to the rejection of claim 1.
The examiner admits to the single typographical error in the prior office action.  However, as stated in the previous office action, “Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 3,953,630) in view of Rebman”, “Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as modified by Rebman as applied to claim 1 above” and “ it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roberts as modified by Rebman to include the teachings of Krahl”, it is clear on the record that the intention of the cited paragraph is “Roberts in view of Rebman” and not “Farrar in view of Cho”.  Further, applicant has already admittedly argued the interpretation of Roberts as modified by Rebman, as shown in the previous two arguments 
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (MPEP 1207.03(a)II)
As the applicant has had a chance to address the combination of Roberts in view of Rebman and no rejection includes the teachings of Farrar nor Cho, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647